Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 1 of 37 Page ID #:61


    1
        ALANA B. ANAYA, SBN 195758
    2     Email: alana@Anayalawgroup.com
        JONATHAN A. MALEK, SBN 235125
    3    Email: jonathan@Anayalawgroup.com
        ANAYA LAW GROUP
    4   2629 Townsgate Road Suite 140
        Westlake Village, CA 91361
    5   Tel: (805)230-9222
        Fax: (805)230-9221
    6
        Attorneys for Defendant,
    7   ANAYA LAW GROUP
    8
                               UNITED STATES DISTRICT COURT
    9
                              CENTRAL DISTRICT OF CALIFORNIA
   10
        PAUL DRISCOLL                                 )   CASE NO. 8:18-cv-02309 AG (KESx)
   11                                                 )
                 Plaintiff,                           )   DECLARATION OF ALANA B.
   12                                                 )
        vs.                                           )   ANAYA IN SUPPORT OF
   13                                                 )   DEFENDANT'S MOTION FOR
        ANAYA LAW GROUP,                              )   SUMMARY JUDGMENT
   14                                                 )
              Defendant.                              )   Hearing on Motion for
   15                                                 )   Summary Judgment
                                                      )   DATE: August 12, 2019
   16                                                 )   TIME: 10:00 AM
                                                      )
   17                                                 )   LOCATION:
                                                      )   411 West 4th Street, Courtroom 10D,
   18                                                 )   Santa Ana, CA 92701-4516
                                                      )
   19                                                 )
                                                      )
   20
                                                      )
   21

   22

   23

   24

   25

   26

   27

   28
                                                                                            1
                       DECLARATION OF ALANA B. ANAYA (Driscoll v. Anaya Law Group)
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 2 of 37 Page ID #:62


    1                    I, Alana B. Anaya, declare and state as follows:
    2          1)        I am the principal attorney, licensed to practice in the State of
    3   California, and owner of Anaya Law Group ("Defendant"), a law firm and
    4   Defendant in this action. The declaration made herein is based on my personal
    5   knowledge and, if called upon to testify, I could and would do so competently.
    6          2)        On December 18, 2018, I received a request to send a demand letter
    7   on behalf of NuVision Federal Credit ("NuVision") to Plaintiff Paul Driscoll
    8   ("Plaintiff").      The email from NuVision contained a computer-generated
    9   business record identifying Plaintiff’s loan type with NuVision, the balance
   10   owed, the last payment date, the date of update, date of last payment, balance
   11   due, Plaintiff’s contact information, and applicable loan interest rate. A true and
   12   correct copy of the email from NuVision to my office (partially redacted for
   13   personal identifiers and to maintain the attorney-client privilege) is attached
   14   hereto as Exhibit A.
   15          3)        I personally reviewed the email from NuVision and Plaintiff’s
   16   account information contained therein. I then personally prepared the demand
   17   letter subject to this action that was then mailed to the Plaintiff. I also sent a
   18   copy of the letter back to NuVision, as is my practice. Attached hereto as
   19   Exhibit B is a true and correct copy of the email containing the letter sent to
   20   NuVision.        Attached hereto as Exhibit C is a true and correct copy of the
   21   demand letter I personally prepared and mailed to the Plaintiff.
   22          4)        I represent several not-for-profit credit unions in my practice, both
   23   in state and bankruptcy courts. However, I do not buy debt from any original
   24   creditors, nor do I represent any debt buyers in state court collection cases.
   25          5)        It is my regular practice upon receiving a request to prepare a
   26   demand letter, to personally review the account information and prepare the
   27   demand letters myself, just like I did with Plaintiff’s demand letter in this case.
   28          6)        In terms of frequency, on some days in any given month, I may
                                                                                              2
                          DECLARATION OF ALANA B. ANAYA (Driscoll v. Anaya Law Group)
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 3 of 37 Page ID #:63


    1   send 1-2 demand letters per day, and other days I may send none at all. I
    2   estimate that I send approximately 5 to 10 demand letters in any given month on
    3   behalf of my credit union clients. I do not have any other staff members prepare
    4   demand letters.
    5          7)     In terms of software to prepare demand letters, I utilize Microsoft
    6   Word. I do not use, nor have I ever used, any type of mass mailing or mail
    7   merge type generating software, as Anaya Law Group does not have the volume
    8   of requests to necessitate such software. This allows me to work appropriately
    9   on a one-on-one basis with each account and take the time to personally review
   10   individual account information so as to comply with both federal and California
   11   state debt collection statutes relating to meaningful attorney involvement, as I
   12   did in this case.
   13          8)     On or about April 2, 2019, I received verified responses from
   14   Plaintiff to Interrogatories served March 7, 2019. True and correct copies of
   15   these responses are attached hereto as Exhibit D.
   16          9)     On April 2, 2019, I received verified responses from Plaintiff to
   17   Requests for Admissions served March 7, 2019. True and correct copies of
   18   these responses are attached hereto as Exhibit E.
   19          10)    On April 2, 2019, I received verified responses from Plaintiff to
   20   Requests for Production of Documents served March 7, 2019. True and correct
   21   copies of these responses are attached hereto as Exhibit F.
   22          11)    After written discovery was exchanged with Plaintiff’s counsel, it is
   23   now my opinion that Plaintiff has brought this action entirely in bad faith, based
   24   purely on speculation with no evidence whatsoever, simply because the demand
   25   letter lacked my signature at the bottom of the demand letter. The evidence is
   26   now clear based on my testimony and the emails exchange with my client,
   27   NuVision, that I alone drafted the demand letter after meaningful review. I
   28   believe counsel for Plaintiff is the driving force of this lawsuit, and simply filed
                                                                                           3
                       DECLARATION OF ALANA B. ANAYA (Driscoll v. Anaya Law Group)
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 4 of 37 Page ID #:64


    1   the instant lawsuit on pure assumption in hopes of reaching a quick monetary
    2   settlement based on the strict liability debt collection laws being so stringent
    3   against creditors and creditors’ counsel. I am hopeful this honorable Court will
    4   see that there is no triable issue of fact needed, and that neither Plaintiff nor his
    5   attorneys should be rewarded for filing this bad faith, seemingly frivolous action
    6   against my law firm.
    7          I declare under penalty of perjury and under the laws of the United States
    8   of America that the foregoing is true and correct.
    9         Executed this 12th day of July, 2019, at Westlake Village, California.
   10                                               /s/ Alana B. Anaya
   11
                                                    ______________________________
                                                    Alana B. Anaya
   12                                               Declarant
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                                            4
                       DECLARATION OF ALANA B. ANAYA (Driscoll v. Anaya Law Group)
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 5 of 37 Page ID #:65




            Exhibit "A"
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 6 of 37 Page ID #:66




                                                                                   DEF 000003
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 7 of 37 Page ID #:67




                                                                                   DEF 000004
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 8 of 37 Page ID #:68




                                                                                   DEF 000005
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 9 of 37 Page ID #:69




            Exhibit "B"
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 10 of 37 Page ID #:70




                                                                                    DEF 000003
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 11 of 37 Page ID #:71




                                                                                    DEF 000006
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 12 of 37 Page ID #:72




             Exhibit "C"
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 13 of 37 Page ID #:73




                                                                   DEF 000001
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 14 of 37 Page ID #:74




                                                                   DEF 000002
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 15 of 37 Page ID #:75




            Exhibit "D"
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 16 of 37 Page ID #:76



                          UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION

   PAUL DRISCOLL,

   Plaintiff,                                             Case No. 8:18-cv-02309-AG-KES

   v.

   ANAYA LAW GROUP,


   Defendant.



  PLAINTIFF’S ANSWERS AND OBJECTIONS TO ANAYA LAW GROUP’S FIRST SET
                         OF INTERROGATORIES


          NOW comes PAUL DRISCOLL (“Plaintiff”), by the undersigned attorneys, and hereby

  submits the following Answers and Objections to the First Set of Interrogatories propounded by

  ANAYA LAW GROUP (“Defendant”), pursuant to the provisions of Rules 26 and 33 of the

  Federal Rules of Civil Procedure, as follows:

                                      INTERROGATORIES

  INTERROGATORY NO. 1: IDENTIFY each PERSON who prepared or assisted in the
  preparation of the responses to these interrogatories.

  ANSWER: Plaintiff Paul Driscoll, assisted by his attorney, Nathan C. Volheim


  INTERROGATORY NO. 2: IDENTIFY any and each PERSON who has knowledge of any
  facts alleged in or supporting the facts alleged by YOU in YOUR complaint against Defendant.

  ANSWER: Plaintiff, Plaintiff’s counsel, Defendant, and all of Defendant’s officers, managers,
  and custodians of record who have knowledge of the actions stated in Plaintiff’s allegations.

  INTERROGATORY NO. 3: IDENTIFY any non-privileged statements, written or oral, made
  by YOU or anyone on YOUR behalf in YOUR complaint with regard to Defendant, his employees,
  attorneys, or agents.
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 17 of 37 Page ID #:77



  ANSWER: Plaintiff is not in possession of any documents to assist in answering this
  Interrogatory.

  INTERROGATORY NO. 4: IDENTIFY any investigative reports by YOU, or anyone on YOUR
  behalf in the past two (2) years, regarding Defendant, its employees, attorneys, or agents.

  ANSWER: Plaintiff is not in possession of any documents to assist in answering this
  Interrogatory.

  INTERROGATORY NO. 5: IDENTIFY any interviews conducted by YOU, or by anyone on
  YOUR behalf, within the past two (2) years, regarding Defendant, its employees, attorneys, or
  agents.

  ANSWER: Plaintiff is not in possession of any documents to assist in answering this
  Interrogatory.

  INTERROGATORY NO. 6: IDENTIFY any recordings (audio or video) of communications
  made YOU or anyone on YOUR behalf, within the past two (2) years, with NuVision Federal
  Credit Union, its employees, attorneys, or agents.

  ANSWER: Plaintiff objects to this Interrogatory on the basis that Defendant is seeking
  information irrelevant to Plaintiff’s allegations against Defendant. Subject to and without waiving
  the foregoing objection, Plaintiff states that he is not in possession of any recordings in relation to
  Defendant’s Interrogatory.

  INTERROGATORY NO. 7: IDENTIFY any recordings (audio or video) of communications
  made YOU or anyone on YOUR behalf, within the past two (2) years, with Defendant, its
  employees, attorneys, or agents.

  ANSWER: Plaintiff objects to this Interrogatory on the basis that Defendant is requesting
  information that should be contained in Defendant’s business records. Additionally, Plaintiff’s
  allegations pertain to a letter issued by Defendant, rather than phone calls as requested in
  Defendant’s Interrogatory.

  INTERROGATORY NO. 8: DESCRIBE IN DETAIL how the lack of wet ink signature is
  indicative that an attorney did not meaningfully review the alleged dunning letter before it was
  mailed to Plaintiff, as stated in paragraph 16 of YOUR complaint.

  ANSWER: Plaintiff refers Defendant paragraph 15 and 30 of his complaint which further
  explains that the dunning letter received by Plaintiff is in such a format to lead Plaintiff to believe
  that it is implied to have been written and reviewed by an attorney from the law firm, as it states
  that “legal action may be filed”. However, a lack of signature signifies that the letter was not
  verified by an attorney, but rather, that the letter was generated and issued in attempt to coerce
  payment from Plaintiff.

  INTERROGATORY NO. 9: DESCRIBE IN DEATIL how Defendant’s alleged dunning notice
  is a form letter based on a quick inspection of its contents and format as alleged in paragraph 17
  of YOUR complaint.
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 18 of 37 Page ID #:78



  ANSWER: Plaintiff states that the dunning letter is formatted in such a way to be generate for a
  mass amount of consumers who have defaulted by generating name and account fields to reflect
  each debt holders’ name. Plaintiff additionally states the lack of signature with a general “ANAYA
  LAW GROUP” implies that all letters are generated and issued without an individual or attorney
  review.

  INTERROGATORY NO. 10: DESCRIBE IN DETAIL that Defendant only made a simple cut
  and paste exercise of personal information of the Plaintiff as alleged in paragraph 17 of YOUR
  complaint.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory number 9 as fully set herein.

  INTERROGATORY NO. 11: DESCRIBE IN DETAIL the information available that makes
  you believe that Defendants “mails several form letters on a daily basis” as alleged in paragraph
  18 of YOUR complaint.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory number 9 as fully set herein.

   INTERROGATORY NO. 12: DESCRIBE IN DETAIL how Defendant’s alleged dunning
  notice is a form letter based on a quick inspection of its contents and format, only a simple cut and
  paste exercise is needed to change the personal information of the recipient as alleged in YOUR
  complaint.

  ANSWER: Plaintiff states that upon inspection of Defendant’s dunning letter, it can be seen that
  only a simple alteration of Plaintiff’s name, address, and account number can allow for collection
  letters to be distributed to a large amount of debt holders at one time.

  NTERROGATORY NO. 13: Other than not signing the letter with a wet ink signature,
  DESCRIBE IN DETAIL how Defendant allegedly failed to review the dunning letter prior to
  sending it to Plaintiff.

  ANSWER: Plaintiff incorporates her Answer to Interrogatory No. 8 as fully set herein.

  INTERROGATORY NO. 14: IDENTIFY all misrepresentations YOU believe are present in
  the alleged letter subject to this action.

  ANSWER: See Plaintiff’s Complaint, specifically paragraph 19 which states that Defendant
  implied that the dunning letter was reviewed by an attorney to verify the legal verbiage utilized to
  advise Plaintiff of potential legal action if Plaintiff debt was left unpaid.

  INTERROGATORY NO. 15: IDENTIFY all COMMUNICATIONS which YOU consider
  relevant to this case.

  ANSWER: Plaintiff objects to this Interrogatory on the basis that information being requested is
  too vague. Subject to and without waiving the foregoing objection, Plaintiff states he does not
  possess any communications relating to this Interrogatory.
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 19 of 37 Page ID #:79



  INTERROGATORY NO. 16: IDENTIFY all DOCUMENTS which YOU consider relevant to
  this case.

  ANSWER: Plaintiff objects to this Interrogatory on the basis that information being requested is
  too vague. Subject to and without waiving the foregoing objection, Plaintiff refers Defendant to
  the documents attached hereto as DRISCOLL 000001-000004, documents received by Plaintiff
  from Defendant and NuVision.

  INTERROGATORY NO. 17: IDENTIFY all DOCUMENTS which YOU presently intend to
  introduce at time of trial in this case.

  ANSWER: Plaintiff objects to this Request as premature. Plaintiff will submit his trial exhibits in
  accordance with the requirements of Federal Rule of Civil Procedure 26 and the Scheduling Order
  set by the Court. Notwithstanding and without waiving the objection, Plaintiff incorporates his
  Answer to Interrogatory No. 16 as fully set herein.

  ITERROGATORY NO. 18: IDENTIFY all COMMUNICATIONS which YOU presently intend
  to introduce at time of trial in this case.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory No. 16 as fully set herein.

  ITERROGATORY NO. 19: Without disclosing privileged information from YOUR counsel,
  IDENTIFY the rate at which YOU are charged for attorney’ fees in this action that YOU intend to
  present to the Court for a fee request should YOU prevail.

  ANSWER: Plaintiff is not in possession of any information in relation to this Interrogatory that
  is not covered by attorney-client privilege, or that is not seeking proprietary and/or trade secrets
  information, and/or work product.

  ITERROGATORY NO. 20: IDENTIFY the attorneys’ fees from all counsel YOU have incurred
  to date.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory No. 19 as fully set herein.

  ITERROGATORY NO. 21: IDENTIFY the court costs YOU have incurred to date.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory No. 19 as fully set herein.

  Dated: April 2, 2019

                                                       Respectfully submitted,

                                                       s/ Nathan C. Volheim
                                                       Nathan C. Volheim, Esq. #6302103
                                                       Counsel for Plaintiff
                                                       Sulaiman Law Group, Ltd.
                                                       2500 South Highland Avenue, Suite 200
                                                       Lombard, Illinois 60148
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 20 of 37 Page ID #:80



                                                        (630) 568-3056
                                                        (630) 575-8188 (fax)
                                                        nvolheim@sulaimanlaw.com



                                   CERTIFICATE OF SERVICE

         The undersigned, one of the attorneys for Plaintiff, certifies that on April 2, 2019, he caused
  a copy of the foregoing, PLAINTIFF’S ANSWERS AND OBJECTIONS TO ANAYA LAW
  GROUP’S FIRST SET OF INTERROGATORIES, to be served via email and certified mail
  on:

                                        ANAYA LAW GROUP
                                           Alana B. Anaya
                                          Jonathan A. Malek
                                   2629 Townsgate Road, Suite 140
                                     Westlake Village, CA 91361
                                      alana@anayalawgroup.com
                                    jonathan@anayalawgroup.com

                                    Counsel for Anaya Law Group


                                                        s/ Nathan C. Volheim
                                                        Nathan C. Volheim, Esq. #6302103
                                                        Counsel for Plaintiff
                                                        Sulaiman Law Group, Ltd.
                                                        2500 South Highland Avenue, Suite 200
                                                        Lombard, Illinois 60148
                                                        (630) 568-3056
                                                        (630) 575-8188 (fax)
DocuSign Envelope ID: 4D9240B9-0D13-4265-9506-3D7A09D6B0A1
         Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 21 of 37 Page ID #:81



                                                         VERIFICATION

                  I, Paul Driscoll, declare under penalty of perjury that I have read the foregoing answers to
            the Defendant Anaya Law Gr oup’s First S et Interrogatories, Requests f or P roduction, and
            Requests f or A dmission, and t hat t he an swers s et f orth t herein ar e truthful t o the best of my
            knowledge, information, and belief.


            Executed on March 27, 2019



                                                                           ________________________
                                                                           Paul Driscoll
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 22 of 37 Page ID #:82




             Exhibit "E"
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 23 of 37 Page ID #:83



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

   PAUL DRISCOLL,

           Plaintiff,                                   Case No. 8:18-cv-02309-AG-KES

   v.

   ANAYA LAW GROUP,

             Defendant.




    PLAINTIFF’S RESPONSES AND OBJECTIONS TO ANAYA LAW GROUP’S FIRST
                        REQUEST FOR ADMISSIONS


         NOW comes PAUL DRISCOLL (“Plaintiff”), by the undersigned attorneys, and hereby

  submits the following Answers and Objections to the First Request for Admissions propounded

  by ANAYA LAW GROUP (“Defendant”), pursuant to the provisions of Rules 26 and 33 of the

  Federal Rules of Civil Procedure, as follows:

                                 FIRST REQUEST FOR ADMISSIONS


  REQUEST FOR ADMISSION NO. 1: ADMIT that the dunning letter that is the subject to this
  case dated December 18, 2018, contains the correct balance owing to NuVision Federal Credit
  Union.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission on the basis that
  Defendant is in a better position to verify account balance and payments.

  REQUEST FOR ADMISSION NO. 2: ADMIT that Alana B. Anaya is the principal owner of
  Anaya Law.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission on the basis that
  Defendant is Anaya Law Group.

  REQUEST FOR ADMISSION NO. 3: ADMIT that Alana B. Anaya received Plaintiff’s account
  information on or about December 18, 2018 directly for NuVision Federal Credit Union.
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 24 of 37 Page ID #:84




  ANSWER: Plaintiff can neither admit nor deny this Request for Admission on the basis that
  Defendant is in a better position to verify account information, including but not limited to, dates
  of transfer of balance from the original creditor.

  REQUEST FOR ADMISSION NO. 4: ADMIT that Alana B. Anaya personally reviewed
  Plaintiff’s account information provided by NuVision Federal Credit Union prior to drafting the
  dunning letter.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission as Plaintiff is not in
  possession of any account note or information regarding attorney verification of his account. To
  the extent that an answer is required, Plaintiff denies this Request.

  REQUEST FOR ADMISSION NO. 5: ADMIT that Alana B. Anaya personally drafted the
  December 18, 2018 dunning letter based on Plaintiff’s account information with NuVision Federal
  Credit Union.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission as Plaintiff is not in
  possession of any account note or information regarding attorney verification of his account. To
  the extent that an answer is required, Plaintiff denies this Request.

  REQUEST FOR ADMISSION NO. 6: ADMIT that, based on Alana B. Anaya’s personal
  drafting of the dunning letter in this action, her wet ink signature was not necessary.

  ANSWER: Deny.

  REQUEST FOR ADMISSION NO. 7: ADMIT that a wet ink signature is not required under the
  Fair Debt Collection Practices Act.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission as this Request calls
  for a legal conclusion.

  REQUEST FOR ADMISSION NO. 8: ADMIT that YOU have made a false assumption that
  Alana B. Anaya, as principal of Anaya Law Group, did not draft the dunning letter subject to this
  action.

  ANSWER: Deny.

  REQUEST FOR ADMISSION NO. 9: ADMIT that Defendant only drafts between
  approximately 0-14 dunning letters per month.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission on the basis that
  Plaintiff is not in possession of any specific documentation to verify the exact number of letters
  distributed by Defendant. To the extent that an answer is required, Plaintiff denies this Request.

  REQUEST FOR ADMISSION NO. 10: ADMIT that YOU brought this action in bad faith
  against Defendant.
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 25 of 37 Page ID #:85




  ANSWER: Deny.

  REQUEST FOR ADMISSION NO. 11: ADMIT that at least one attorney reviewed Plaintiff’s
  account information from NuVision Federal Credit Union before sending the dunning letter.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission as Plaintiff is not in
  possession of any account note or information regarding attorney verification of his account. To
  the extent that an answer is required, Plaintiff denies this Request.

  REQUEST FOR ADMISSION NO. 12: ADMIT that Alana B. Anaya fully reviewed Plaintiff’s
  account information from NuVision Federal Credit Union before sending the dunning letter.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission as Plaintiff is not in
  possession of any account note or information regarding attorney verification of his account. To
  the extent that an answer is required, Plaintiff denies this Request.

  REQUEST FOR ADMISSION NO. 13: ADMIT that Alana B. Anaya’s drafting of the dunning
  letter subject to this case was not a simple “cut and paste exercise” as alleged in paragraph 18 of
  YOUR complaint.

  ANSWER: Plaintiff can neither admit nor deny this Request for Admission as Plaintiff is not in
  possession of the documents and/or manuals regarding the drafting and distribution of letters
  similar to the dunning letter received by Plaintiff. To the extent that an answer is required, Plaintiff
  denies this Request.

  REQUEST FOR ADMISSION NO. 14: ADMIT that YOU brought this action against Defendant
  without conducting an investigation into the allegations made in the complaint.

  ANSWER: Deny.


  Dated: April 2, 2019                    Respectfully submitted,


                                                  s/ Nathan C. Volheim
                                                  Nathan C. Volheim, Esq. #6302103
                                                  Counsel for Plaintiff
                                                  Admitted in the Western District of Texas
                                                  Sulaiman Law Group, Ltd.
                                                  2500 South Highland Avenue, Suite 200
                                                  Lombard, Illinois 60148
                                                  (630) 568-3056
                                                  (630) 575-8188 (fax)
                                                  nvolheim@sulaimanlaw.com
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 26 of 37 Page ID #:86



                                   CERTIFICATE OF SERVICE

         The undersigned, one of the attorneys for Plaintiff, certifies that on April 2, 2019, he caused
  a copy of the foregoing, PLAINTIFF’S RESPONSES AND OBJECTIONS TO ANAYA LAW
  GROUP’S FIRST REQUEST FOR ADMISSIONS, to be served via email on:

                                          ANAYA LAW GROUP
                                             Alana B. Anaya
                                            Jonathan A. Malek
                                     2629 Townsgate Road, Suite 140
                                       Westlake Village, CA 91361
                                        alana@anayalawgroup.com
                                      jonathan@anayalawgroup.com

                                      Counsel for Anaya Law Group


                                                 s/ Nathan C. Volheim
                                                 Nathan C. Volheim, Esq. #6302103
                                                 Counsel for Plaintiff
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 27 of 37 Page ID #:87




             Exhibit "F"
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 28 of 37 Page ID #:88



                          UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION

   PAUL DRISCOLL,

   Plaintiff,                                             Case No. 8:18-cv-02309-AG-KES

   v.

   ANAYA LAW GROUP,


   Defendant.



  PLAINTIFF’S ANSWERS AND OBJECTIONS TO ANAYA LAW GROUP’S FIRST SET
                         OF INTERROGATORIES


          NOW comes PAUL DRISCOLL (“Plaintiff”), by the undersigned attorneys, and hereby

  submits the following Answers and Objections to the First Set of Interrogatories propounded by

  ANAYA LAW GROUP (“Defendant”), pursuant to the provisions of Rules 26 and 33 of the

  Federal Rules of Civil Procedure, as follows:

                                      INTERROGATORIES

  INTERROGATORY NO. 1: IDENTIFY each PERSON who prepared or assisted in the
  preparation of the responses to these interrogatories.

  ANSWER: Plaintiff Paul Driscoll, assisted by his attorney, Nathan C. Volheim


  INTERROGATORY NO. 2: IDENTIFY any and each PERSON who has knowledge of any
  facts alleged in or supporting the facts alleged by YOU in YOUR complaint against Defendant.

  ANSWER: Plaintiff, Plaintiff’s counsel, Defendant, and all of Defendant’s officers, managers,
  and custodians of record who have knowledge of the actions stated in Plaintiff’s allegations.

  INTERROGATORY NO. 3: IDENTIFY any non-privileged statements, written or oral, made
  by YOU or anyone on YOUR behalf in YOUR complaint with regard to Defendant, his employees,
  attorneys, or agents.
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 29 of 37 Page ID #:89



  ANSWER: Plaintiff is not in possession of any documents to assist in answering this
  Interrogatory.

  INTERROGATORY NO. 4: IDENTIFY any investigative reports by YOU, or anyone on YOUR
  behalf in the past two (2) years, regarding Defendant, its employees, attorneys, or agents.

  ANSWER: Plaintiff is not in possession of any documents to assist in answering this
  Interrogatory.

  INTERROGATORY NO. 5: IDENTIFY any interviews conducted by YOU, or by anyone on
  YOUR behalf, within the past two (2) years, regarding Defendant, its employees, attorneys, or
  agents.

  ANSWER: Plaintiff is not in possession of any documents to assist in answering this
  Interrogatory.

  INTERROGATORY NO. 6: IDENTIFY any recordings (audio or video) of communications
  made YOU or anyone on YOUR behalf, within the past two (2) years, with NuVision Federal
  Credit Union, its employees, attorneys, or agents.

  ANSWER: Plaintiff objects to this Interrogatory on the basis that Defendant is seeking
  information irrelevant to Plaintiff’s allegations against Defendant. Subject to and without waiving
  the foregoing objection, Plaintiff states that he is not in possession of any recordings in relation to
  Defendant’s Interrogatory.

  INTERROGATORY NO. 7: IDENTIFY any recordings (audio or video) of communications
  made YOU or anyone on YOUR behalf, within the past two (2) years, with Defendant, its
  employees, attorneys, or agents.

  ANSWER: Plaintiff objects to this Interrogatory on the basis that Defendant is requesting
  information that should be contained in Defendant’s business records. Additionally, Plaintiff’s
  allegations pertain to a letter issued by Defendant, rather than phone calls as requested in
  Defendant’s Interrogatory.

  INTERROGATORY NO. 8: DESCRIBE IN DETAIL how the lack of wet ink signature is
  indicative that an attorney did not meaningfully review the alleged dunning letter before it was
  mailed to Plaintiff, as stated in paragraph 16 of YOUR complaint.

  ANSWER: Plaintiff refers Defendant paragraph 15 and 30 of his complaint which further
  explains that the dunning letter received by Plaintiff is in such a format to lead Plaintiff to believe
  that it is implied to have been written and reviewed by an attorney from the law firm, as it states
  that “legal action may be filed”. However, a lack of signature signifies that the letter was not
  verified by an attorney, but rather, that the letter was generated and issued in attempt to coerce
  payment from Plaintiff.

  INTERROGATORY NO. 9: DESCRIBE IN DEATIL how Defendant’s alleged dunning notice
  is a form letter based on a quick inspection of its contents and format as alleged in paragraph 17
  of YOUR complaint.
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 30 of 37 Page ID #:90



  ANSWER: Plaintiff states that the dunning letter is formatted in such a way to be generate for a
  mass amount of consumers who have defaulted by generating name and account fields to reflect
  each debt holders’ name. Plaintiff additionally states the lack of signature with a general “ANAYA
  LAW GROUP” implies that all letters are generated and issued without an individual or attorney
  review.

  INTERROGATORY NO. 10: DESCRIBE IN DETAIL that Defendant only made a simple cut
  and paste exercise of personal information of the Plaintiff as alleged in paragraph 17 of YOUR
  complaint.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory number 9 as fully set herein.

  INTERROGATORY NO. 11: DESCRIBE IN DETAIL the information available that makes
  you believe that Defendants “mails several form letters on a daily basis” as alleged in paragraph
  18 of YOUR complaint.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory number 9 as fully set herein.

   INTERROGATORY NO. 12: DESCRIBE IN DETAIL how Defendant’s alleged dunning
  notice is a form letter based on a quick inspection of its contents and format, only a simple cut and
  paste exercise is needed to change the personal information of the recipient as alleged in YOUR
  complaint.

  ANSWER: Plaintiff states that upon inspection of Defendant’s dunning letter, it can be seen that
  only a simple alteration of Plaintiff’s name, address, and account number can allow for collection
  letters to be distributed to a large amount of debt holders at one time.

  NTERROGATORY NO. 13: Other than not signing the letter with a wet ink signature,
  DESCRIBE IN DETAIL how Defendant allegedly failed to review the dunning letter prior to
  sending it to Plaintiff.

  ANSWER: Plaintiff incorporates her Answer to Interrogatory No. 8 as fully set herein.

  INTERROGATORY NO. 14: IDENTIFY all misrepresentations YOU believe are present in
  the alleged letter subject to this action.

  ANSWER: See Plaintiff’s Complaint, specifically paragraph 19 which states that Defendant
  implied that the dunning letter was reviewed by an attorney to verify the legal verbiage utilized to
  advise Plaintiff of potential legal action if Plaintiff debt was left unpaid.

  INTERROGATORY NO. 15: IDENTIFY all COMMUNICATIONS which YOU consider
  relevant to this case.

  ANSWER: Plaintiff objects to this Interrogatory on the basis that information being requested is
  too vague. Subject to and without waiving the foregoing objection, Plaintiff states he does not
  possess any communications relating to this Interrogatory.
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 31 of 37 Page ID #:91



  INTERROGATORY NO. 16: IDENTIFY all DOCUMENTS which YOU consider relevant to
  this case.

  ANSWER: Plaintiff objects to this Interrogatory on the basis that information being requested is
  too vague. Subject to and without waiving the foregoing objection, Plaintiff refers Defendant to
  the documents attached hereto as DRISCOLL 000001-000004, documents received by Plaintiff
  from Defendant and NuVision.

  INTERROGATORY NO. 17: IDENTIFY all DOCUMENTS which YOU presently intend to
  introduce at time of trial in this case.

  ANSWER: Plaintiff objects to this Request as premature. Plaintiff will submit his trial exhibits in
  accordance with the requirements of Federal Rule of Civil Procedure 26 and the Scheduling Order
  set by the Court. Notwithstanding and without waiving the objection, Plaintiff incorporates his
  Answer to Interrogatory No. 16 as fully set herein.

  ITERROGATORY NO. 18: IDENTIFY all COMMUNICATIONS which YOU presently intend
  to introduce at time of trial in this case.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory No. 16 as fully set herein.

  ITERROGATORY NO. 19: Without disclosing privileged information from YOUR counsel,
  IDENTIFY the rate at which YOU are charged for attorney’ fees in this action that YOU intend to
  present to the Court for a fee request should YOU prevail.

  ANSWER: Plaintiff is not in possession of any information in relation to this Interrogatory that
  is not covered by attorney-client privilege, or that is not seeking proprietary and/or trade secrets
  information, and/or work product.

  ITERROGATORY NO. 20: IDENTIFY the attorneys’ fees from all counsel YOU have incurred
  to date.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory No. 19 as fully set herein.

  ITERROGATORY NO. 21: IDENTIFY the court costs YOU have incurred to date.

  ANSWER: Plaintiff incorporates his Answer to Interrogatory No. 19 as fully set herein.

  Dated: April 2, 2019

                                                       Respectfully submitted,

                                                       s/ Nathan C. Volheim
                                                       Nathan C. Volheim, Esq. #6302103
                                                       Counsel for Plaintiff
                                                       Sulaiman Law Group, Ltd.
                                                       2500 South Highland Avenue, Suite 200
                                                       Lombard, Illinois 60148
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 32 of 37 Page ID #:92



                                                        (630) 568-3056
                                                        (630) 575-8188 (fax)
                                                        nvolheim@sulaimanlaw.com



                                   CERTIFICATE OF SERVICE

         The undersigned, one of the attorneys for Plaintiff, certifies that on April 2, 2019, he caused
  a copy of the foregoing, PLAINTIFF’S ANSWERS AND OBJECTIONS TO ANAYA LAW
  GROUP’S FIRST SET OF INTERROGATORIES, to be served via email and certified mail
  on:

                                        ANAYA LAW GROUP
                                           Alana B. Anaya
                                          Jonathan A. Malek
                                   2629 Townsgate Road, Suite 140
                                     Westlake Village, CA 91361
                                      alana@anayalawgroup.com
                                    jonathan@anayalawgroup.com

                                    Counsel for Anaya Law Group


                                                        s/ Nathan C. Volheim
                                                        Nathan C. Volheim, Esq. #6302103
                                                        Counsel for Plaintiff
                                                        Sulaiman Law Group, Ltd.
                                                        2500 South Highland Avenue, Suite 200
                                                        Lombard, Illinois 60148
                                                        (630) 568-3056
                                                        (630) 575-8188 (fax)
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 33 of 37 Page ID #:93




                                                                   DRISCOLL 000001
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 34 of 37 Page ID #:94




                                                                   DRISCOLL 000002
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 35 of 37 Page ID #:95




                                                                   DRISCOLL 000003
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 36 of 37 Page ID #:96




                                                                   DRISCOLL 000004
Case 8:18-cv-02309-AG-KES Document 17-2 Filed 07/12/19 Page 37 of 37 Page ID #:97


                                        CERTIFICATE OF SERVICE
     1

     2          I declare that I am employed in the County of Ventura, California. I am over the age of
         eighteen years and not a party to the within case; my business address is: 2629 Townsgate
     3   Road, Suite 140, Westlake Village, CA 91361.

     4           On July 12, 2019, I served the foregoing document described as:
     5   1) Declaration of Alana B. Anaya
     6

     7   On the following interested party/parties in this action:

     8    Alana B Anaya
         alana@anayalawgroup.com
     9    Jonathan Alexan Malek
         Jonathan@anayalawgroup.com,jonathan@anayalawgroup.com,alana@anayalawgroup.com
    10
         ,brett@anayalawgroup.com
    11    Nathan C Volheim
         nvolheim@sulaimanlaw.com,jmickalovski@sulaimanlaw.com,autodocket@sulaimanlaw.c
    12   om,kwadia@sulaimanlaw.com
          Nicholas M Wajda
    13   nick@wajdalawgroup.com,rlgnotices@gmail.co
    14
         []      (BY MAIL) [ ] (BY CERTIFIED MAIL RETURN RECEIPT REQUESTED)
    15           [] by placing a true copy thereof in a sealed envelope with postage fully prepaid. I am
    16           readily familiar with the business practice of the Anaya Law Group for collection and
                 processing of correspondence for mailing with the United States Postal Service, and
    17           the correspondence would be deposited with the United States Postal Service that
                 same day in the ordinary course of business. [ ] by depositing the seal envelope with
    18           the United States Postal Service with postage fully prepaid.
    19
         [x]     (ELECTRONICALLY BY CM/ECF SYSTEM)
    20           Pursuant to the CM/ECF System, registration as a CM/ECF user constitutes consent to
                 electronic service through the Court's transmission facilities. The Court's CM/ECF
    21           system sends an electronic notification of the filing by email to the parties and counsel
                 of record listed above, who are registered with the Court's CM/ECF System.
    22
                I declare under penalty of perjury under the laws of the State of California and the
    23
         United States of America that the foregoing is true and correct.
    24
                 Executed on July 12, 2019, at Westlake Village, California.
    25

    26         Jonathan A. Malek__________________                    /s/Jonathan A. Malek
               name                                                    signature
    27

    28



                                             CERTIFICATE OF SERVICE
